DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 07/30/2021 has been entered. Claims 1-6 and 8-12 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 05/04/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,312,374 to von Hoffmann.
Regarding Claim 1, von Hoffmann teaches a catheter assembly (Fig. 1) comprising: a catheter (See Annotated Fig. 8 below, element 34) including a longitudinally extending wall (36) with an inner surface (36a) and an outer surface (36b), the inner surface of the wall (a) defining a bore having a longitudinal axis and extending longitudinally through the catheter and (b) at least partially defining a 
    PNG
    media_image1.png
    242
    243
    media_image1.png
    Greyscale
separator (120) including a longitudinally extending surface (See Annotated Fig. 4F below, 120b) that at least partially defines the second lumen, the longitudinally extending surface of the separator being disposed asymmetrically relative to the longitudinal axis of the bore (Figs. 4D-4F; the separator is flexible as disclosed in Col. 12 lines 14-50 and has width wider than the diameter of the bore, thus the longitudinal extending surface is disposed asymmetrically relative to the longitudinal axis of the bore, as shown in Fig. 4F for example) when viewed in cross-section taken transverse to a longitudinal extent of the separator adjacent to a distal end of the separator, at least a portion of the separator being movable 

    PNG
    media_image2.png
    246
    713
    media_image2.png
    Greyscale
Regarding Claim 2, von Hoffman teaches all of the limitations as discussed above and further teaches the catheter assembly wherein the separator includes a flexible membrane (Col. 12, lines 14-16; separator 120 is flexible and forms a thin barrier and thus is considered a membrane) extending longitudinally through the bore (shown in Fig. 8), the membrane including a first major side surface (Annotated Fig. 8 below, element 120b) presented toward the second lumen (28) and an opposite second major side surface (120a) presented toward the first lumen (30), the membrane being attached to the wall of the catheter adjacent opposed edges of the first major side surface (Fig. 4D, membrane 120 is attached to the catheter wall at opposing attachment points 122 and 124) throughout a majority of the longitudinal extent of the membrane so as to separate the bore into the first lumen and the second lumen (Col. 11, lines 36-40; the membrane is attached to the wall throughout its length to form the side by side orientation of a first lumen and second lumen), the membrane extending transversely of the bore and being attached to the wall along a distal end portion of the membrane so as to close a distal end of the first lumen (Col. 12, lines 52-62), at least a portion of the membrane being movable relative to the bore and the inner surface of the wall of the catheter (the membrane is movable relative to the bore and inner surface as shown in Figs. 4D-4F). 
Regarding Claim 3, von Hoffman teaches all of the limitations as discussed above regarding claim 2 and further teaches the catheter assembly wherein the membrane is sealingly directly attached to the wall of the catheter (Col. 11, lines 36-40 - the membrane is directly attached to the wall of the catheter; Col. 12, lines 52-62 the distal end of the membrane is also directly attached to the wall of the catheter in order to seal the first lumen 30). 
Regarding Claim 4, von Hoffman teaches all of the limitations as discussed above regarding claim 2 and further teaches the catheter assembly further comprising a hollow stylet (in Col. 13, lines 30-40, von Hoffman further incorporates by reference several other embodiments of the radiation source including U.S. Patent No. 5,857,956 to Liprie; Liprie discloses a radiation wire in Fig. 1 which is comprises a hollow body 120; the radiation wire shown in Fig. 1 meets the limitations of a stylet since it is a slender surgical probe; see https://www.merriam-webster.com/dictionary/stylet definition 1a) the stylet being receivable in the first lumen (Annotated Fig. 8, hollow stylet is inserted into first lumen 30) and being configured and dimensioned to cause a portion of the membrane to move laterally relative to the bore and the inner surface of the wall (Annotated Fig. 8 previous page, the hollow stylet causes membrane 120 to move laterally as shown towards the distal end of the catheter) to occlude the second lumen (second lumen 28 has a reduced diameter and thus is occluded).
Regarding Claim 5, von Hoffman teaches all of the limitations discussed above regarding claim 4 and further teaches the catheter assembly wherein the stylet has a length and an outer surface, the outer surface of the stylet including a portion oriented in a radial direction transverse to the length of the stylet, the portion of the outer surface of the stylet being positionable to transmit pressure to the membrane at a location where the membrane extends transversely across the bore so as to close the distal end of the first lumen (Fig. 8, the hollow stylet laterally moving the membrane 120 meets the limitation of the outer surface, oriented in a radial direction, transmitting pressure to the membrane; the hollow stylet also extends to the distal end of the catheter as shown in Fig. 8, transmitting pressure 
Regarding Claim 8, von Hoffmann teaches a catheter assembly (Fig. 1) comprising: a catheter (See Annotated Fig. 8 below, element 34) including a longitudinally extending wall (36) with an inner surface (36a) and an outer surface (36b), the inner surface of the wall (a) defining a bore having a longitudinal axis and extending longitudinally through the catheter and (b) at least partially defining a first lumen (30) in the bore sized and configured to receive a stylet (lumen 30 is sized and configured to receive a stylet since the radiation wire shown in Fig. 8 meets the limitations of a stylet since it is a slender surgical probe; see https://www.merriam-webster.com/dictionary/stylet definition 1a) and a laterally adjacent second lumen (28) in the bore sized and configured to receive an infusate (lumen 28 is referred to as a guidewire lumen but may be used to deliver media and therefore an infusate, as disclosed in Col. 8, lines 24-28; furthermore lumen 28 has no size restrictions or obstacles that would prevent it from receiving an infusate), at least one of the first lumen and the second lumen communicating with an opening in the outer surface of the wall adjacent a distal end of the catheter (second lumen 28 communicates with an opening at the distal end of the catheter), and a flexible membrane (Fig. 8, element 120; Col. 12, lines 14-16; membrane 120 is flexible and forms a thin barrier and thus is considered a membrane) extending longitudinally through the bore, membrane including a first major side surface (Annotated Fig. 8, element 120b) presented toward the second lumen (28) and an opposite second major side surface (120a) presented toward the first lumen (30), the membrane being attached to the wall of the catheter adjacent opposed edges of the first major side surface (Fig. 4D, membrane 120 is attached to the catheter wall at opposing attachment points 122 and 124) throughout a majority of the longitudinal extent of the membrane so as to separate the bore into the first lumen and the second lumen (Col. 11, lines 36-40; the membrane is attached to the wall throughout its length to form the side by side orientation of a first lumen and second lumen), the membrane 
Regarding Claim 9, von Hoffman teaches all of the limitations discussed above regarding claim 8 and further teaches the catheter assembly comprising a hollow stylet (in Col. 13, lines 30-40, von Hoffman further incorporates by reference several other embodiments of the radiation source including U.S. Patent No. 5,857,956 to Liprie; Liprie discloses a radiation wire in Fig. 1 which is comprises a hollow body 120; the radiation wire shown in Fig. 1 meets the limitations of a stylet since it is a slender surgical probe; see https://www.merriam-webster.com/dictionary/stylet definition 1a) the stylet being receivable in the first lumen (Annotated Fig. 8, hollow stylet is inserted into first lumen 30) and being configured and dimensioned to cause a portion of the membrane to move laterally relative to the bore and the inner surface of the wall (Annotated Fig. 8, the hollow stylet causes membrane 120 to move laterally as shown towards the distal end of the catheter) to occlude the second lumen (second lumen 28 has a reduced diameter and thus is occluded).
Regarding Claim 10, von Hoffman teaches all of the limitations discussed above regarding claim 9 and further teaches the catheter assembly wherein the stylet has a length and an outer surface, the outer surface of the stylet including a portion oriented in a radial direction transverse to the length of the stylet, the portion of the outer surface of the stylet being positionable to transmit pressure to the membrane at a location where the membrane extends transversely across the bore so as to close the distal end of the first lumen (Fig. 8, the hollow stylet laterally moving the membrane 120 meets the limitation of the outer surface, oriented in a radial direction, transmitting pressure to the membrane; the hollow stylet also extends to the distal end of the catheter as shown in Fig. 8, transmitting pressure 
Regarding Claim 12, von Hoffman further teaches the catheter assembly wherein the membrane is sealingly directly attached to the wall of the catheter (Col. 11, lines 36-40 - the membrane is directly attached to the wall of the catheter; Col. 12, lines 52-62 the distal end of the membrane is also directly attached to the wall of the catheter in order to seal the first lumen 30).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6 and 11, the closest prior art of record is U.S. Patent 6,312,374 to von Hoffman which teaches all of the elements claims 5 and 10 as discussed in the rejections above, but is silent regarding the stylet having an open distal and open proximal end.  Stylets with open proximal and distal ends are known in the art, but cannot be combined with von Hoffman’s invention since such stylets would not perform the original intended function of delivering a radiation source to a treatment site.  Thus, the feature of the stylet having open proximal and distal ends cannot be rendered obvious in combination with the other claimed structures.  
Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,772,642 to Ciamacco teaches a catheter assembly analogous to von Hoffman, which comprises a first lumen and a second lumen, and a radiation wire, wherein the first lumen is also sized and configured to receive a stylet (Col. 3 – Col. 4). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783